Citation Nr: 1516757	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-49 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to a temporary total disability evaluation based on hospital treatment, observation, or the need for convalescence following a surgical procedure of the right shoulder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to September 1975, and from July 1986 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2009 rating decision denied the Veteran's claim for a temporary total disability evaluation for right shoulder surgery.  The RO has construed the Veteran's October 2008 claim for a temporary total evaluation for right shoulder surgery as an implied claim to reopen her claim of entitlement to service connection for a right shoulder disability.  The Board observes that service connection for a right shoulder disability was previously denied in a final June 2003 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen her claim for entitlement to service connection for a right shoulder disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Videoconference hearing in February 2015 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The reopened issue of entitlement to service connection for a right shoulder disability and the issue of entitlement to a temporary total disability evaluation for right shoulder surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied entitlement to service connection for a right shoulder disability based on the determination that there was no evidence of a right shoulder disability during the Veteran's military service and the evidence did not show that the Veteran's right shoulder condition was related to her service-connected cervical spine disability.

2.  New evidence received since the June 2003 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied the claim of service connection for a right shoulder disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the June 2003 rating decision is new and material, and the claim for entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a right shoulder disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a right shoulder disability in a final rating decision dated in June 2003.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In October 2008, the Veteran filed a claim for a temporary total disability evaluation for right shoulder surgery.  She asserted that her right shoulder disability was  secondary to her service-connected cervical spine disability.  In an April 2009 rating decision, the RO denied entitlement to a temporary disability evaluation for right shoulder surgery.  The Veteran has appealed this rating decision.  The RO has construed the October 2008 claim as an implied claim to reopen the claim for entitlement to service connection for a right shoulder disability.  

At the time of the last final rating decision in June 2003, whereby the RO denied service connection for a right shoulder disability, the evidence consisted of the Veteran's service treatment records, a medical form from Kaiser Permanente, and lay statements in support of the claim.  The Veteran's service treatment records were negative for a diagnosis of a chronic right shoulder disability.  The medical form from Kaiser Permanente showed that the Veteran reported a history of degenerative disease of the cervical spine, and was now experiencing pain in her right shoulder.  In June 2003, the RO denied the claim for entitlement to service connection for a right shoulder disability based on the determination that there was no evidence of a right shoulder disability during the Veteran's military service and the evidence did not show that the Veteran's right shoulder condition was related to her service-connected cervical spine disability.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in June 2003 includes additional VA and private treatment records and the Veteran's hearing testimony.  Private treatment records showed the Veteran underwent a surgical procedure on her right shoulder in September 2008.  In the Veteran's February 2015 Videoconference hearing testimony, she provided more detail regarding her current right shoulder disability and its relation to service and her service-connected cervical spine disability.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in June 2003, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provide a greater context to the Veteran's lay contentions.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a right shoulder disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran claims that her current right shoulder disability is either a result of service, or secondary to her service-connected cervical spine disability and right arm radiculopathy.  The Veteran contends that she was stationed in Fort Wainwright, Alaska for two years during her active duty service.  She asserts that during her time there, she often had to shovel snow off roofs due to record-breaking snowfall.  The Veteran claims that although she complained of and was treated for neck pain around this time, this is also when her right shoulder problem began.  Service treatment records documented complaints of neck and shoulder pain.  The evidence further shows that the Veteran had right shoulder surgery for a torn rotator cuff in September 2008.  The Veteran has also consistently related her right shoulder disability to her neck disability.  The Veteran is service-connected for degenerative disc disease of the cervical spine and radiculopathy of the bilateral upper extremities.  The Veteran has not yet been afforded a VA examination for her claimed right shoulder disability.  Under the duty to assist, the Veteran should be afforded a VA examination with etiology opinions regarding direct and secondary service connection as to any currently diagnosed right shoulder disability.

The Board additionally notes that the claim of entitlement to a temporary total disability evaluation for right shoulder surgery is inextricably intertwined with the claim for entitlement to service connection for a right shoulder disability.  Thus, it is appropriate to defer final appellate review of the temporary total disability evaluation issue until the inextricably intertwined claim of entitlement to service connection for a right shoulder disability has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for her right shoulder disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any diagnosed right shoulder disability.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		(a) Determine whether the Veteran has a 
		currently diagnosed right shoulder disability.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current right 
		shoulder disability was initially sustained 
		during her active duty service, or, is 
		etiologically related to an injury sustained by 
		the Veteran during her active duty service, to 
		include her reports of injury from shoveling 
		snow off rooftops.

		(c)  Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current right 
		shoulder disability was caused or aggravated by 
		the service-connected cervical spine disability 
		and right arm radiculopathy.

   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report her symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

3. After the development has been completed, adjudicate the claims of entitlement to service connection for a right shoulder disability and entitlement to a temporary total disability evaluation based on right shoulder surgery.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


